Citation Nr: 0912696	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD, and assigned a 30 percent 
disability rating.  The Veteran has appealed for a higher 
disability rating.  The issue of the rating for PTSD is the 
only issue presently before the Board on appeal.

In the March 2005 rating decision, the RO also denied the 
Veteran's claim to reopen a previously denied claim of 
service connection for jungle rot.  The RO previously had 
denied service connection for jungle rot in an October 1978 
rating decision.  In March 2006, the Veteran submitted a 
notice of disagreement (NOD) with the 30 percent rating for 
PTSD.  The RO issued in August 2007 a statement of the case 
(SOC) regarding two issues: a higher rating for PTSD, and 
reopening of a claim for service connection for jungle rot.  
In September 2007, the Veteran submitted a substantive appeal 
in which he referred only to the issue of a higher rating for 
PTSD.  As the Veteran did not perfect an appeal on the issue 
of reopening a claim for service connection for jungle rot, 
that issue is not on appeal before the Board.

The Veteran also has not appealed an August 2007 rating 
decision denying a total disability rating based on 
individual unemployability (TDIU), or a January 2008 rating 
decision denying service connection for digestive system 
dysfunction, including gastroesophageal reflux disease, 
claimed as secondary to service-connected PTSD.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

From May 12, 2004, the Veteran's PTSD has produced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

From May 12, 2004, the Veteran's PTSD has met the criteria 
for a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for PTSD

The Veteran's service in the 1960s included combat service in 
Vietnam.  On May 12, 2004, the RO received the Veteran's 
claim for service connection and disability compensation for 
PTSD.  In a VA psychiatric examination in September 2004, the 
examiner diagnosed PTSD.  In a March 2004 rating decision, 
the RO granted service connection for PTSD, effective May 12, 
2004.  The RO assigned a disability rating of 30 percent.  
The Veteran has appealed for a higher rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial 30 percent 
disability rating that the RO assigned.  The Board will 
consider the evidence for the entire period since May 12, 
2004, the effective date of the grant of service connection, 
and will consider whether a rating higher than 30 percent is 
warranted for any period, and whether staged ratings are 
warranted.

The VA rating schedule provides for evaluating PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is one of the 
conditions evaluated under a General Rating Formula for 
Mental Disorders, as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent



Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

38 C.F.R. § 4.130.

In September 2004, the Veteran had a VA psychiatric 
examination.  The Veteran reported that he had been seen by a 
volunteer counselor at a veteran's organization, and that he 
had not received other mental health treatment.  He related 
that he was not on any psychiatric medication.  He reported 
having had traumatic experiences during his combat service in 
Vietnam.  He stated that he had experienced strange and 
traumatic dreams since his service in Vietnam.  He indicated 
that he had insomnia, considerable hypervigilance, and an 
exaggerated startle response.  He reported a high level of 
anxiety.  He related a history of problems due to anger, 
stating that he easily lost his temper and lost control.  He 
indicated that he tried to isolate himself to avoid 
confrontation.

The Veteran reported he had been a jeweler for more than 
twenty years, and that he had operated his own jewelry store 
for five years.  He stated that he worked alone, and that an 
attempt to work with an assistant had not gone well.  He 
indicated that he typically worked about seven hours a day.  
He reported that he kept a gun, and that in the 1980s he shot 
an armed man who was attempting to rob his store.  He 
indicated that he lived in a basement below the store.  He 
stated that he was twice married and twice divorced, and that 
he had a grown son.  He indicated that he did not have 
relationships with his family members, and that he did not 
have friends.

The examining psychiatrist observed that the Veteran was 
defensive, quite anxious, and extremely agitated.  The 
Veteran reported some suicidal thoughts, without any plan.  
The examiner found that the Veteran was oriented, and that 
his memory and concentration were not impaired.  The examiner 
noted that the Veteran had extreme hypervigilance, an 
increased baseline anxiety level, recurrent and intrusive 
nightmares, and mild depression.  The examiner provided a 
diagnosis of PTSD, described as chronic and moderate to 
severe.  The examiner assigned a global assessment of 
functioning (GAF) score of 55.

In a September 2004 letter, A. S., M.S.W., the administrator 
of a veteran's organization's PTSD program, wrote that he had 
reviewed the Veteran's history and circumstances.  Mr. S. 
reported that he had first met the Veteran in the 1980s.  
Mr. S. indicated that in the 1980s the Veteran reported 
having distressing nightmares, re-experiencing traumatic 
events, and feeling anger and guilt involving his experiences 
in the Vietnam War.  Mr. S. stated that over the years the 
Veteran had continued to show anxiety, increased arousal, 
sleep disturbances, hypervigilance, outbursts of anger, and 
loss of intimacy with friends and family.  Mr. S. noted that 
the Veteran kept handguns, and that he referred to his 
basement apartment below his jewelry store as his bunker.  
Mr. S. reported that when he saw the Veteran in June 2004, 
the Veteran was showing more frequent and severe symptoms of 
PTSD.  Mr. S. found that the Veteran's symptoms met the 
criteria for a diagnosis of PTSD.  He stated that the Veteran 
had been able to maintain employment only because he worked 
for himself.  Mr. S. expressed the opinion that the Veteran 
had total occupational and social impairment as a result of 
his PTSD.

The claims file contains records of VA outpatient medical 
treatment of the Veteran from 2003 through 2008.  During a 
primary care visit in January 2006, the Veteran indicated an 
intention to readdress his PTSD.  He reported symptoms of 
paranoia, anger, and being startled by noises.  He stated 
that his PTSD diminished his ability to socialize, and made 
him an introvert.

The Veteran began counseling with private clinical 
psychologist M. A. W., Ph.D., in March 2006.  The claims file 
contains notes from Dr. W.'s treatment of the Veteran in 2006 
and 2007.  The notes indicate that the Veteran had been 
diagnosed with PTSD, and that he was not taking psychiatric 
medications.  The Veteran reported having daily intrusive 
thoughts of traumatic events in Vietnam.  He indicated that 
he had trouble sleeping, and that he awakened at night 
sweating, and with intrusive thoughts.  He stated that he was 
anxious, hypervigilant, combative, and on guard.  He 
indicated that these feelings and behaviors negatively 
affected his business.  He reported that he was upset when he 
saw people of Vietnamese ancestry.  He stated that he 
repaired jewelry.  He indicated that he had previously made 
jewelry, but that he had lost motivation.  He reported that 
he was in his store thirty to forty hours a week.  He 
indicated that he had to work alone, and could not work with 
others.  He stated that he only felt safe in his basement 
apartment bunker.  He indicated that his apartment does not 
have a kitchen, and that he went to eat alone, and kept to 
himself, avoiding eye contact.  He stated that he did not 
keep in contact with family members.  He reported that he had 
previously had friends through a veterans organization, but 
that he had pulled away from them.  He indicated that he 
sometimes met women and dated.

In a June 2006 letter, Dr. W. wrote that to date she had seen 
the Veteran in eight sessions over a three month period.  Dr. 
W. found that the Veteran met the criteria for a diagnosis of 
PTSD.  She noted that when the Veteran discussed his 
experiences in Vietnam, he became agitated, appeared 
terrified, and had breathing changes and chest tightness.  
She recounted the Veteran's report that he kept the door of 
his small jewelry business locked, and that, whenever he 
briefly opened the door to air out the place, he hid behind 
the door with a loaded gun.  Dr. W. stated that by most 
standards the Veteran's business would not be considered 
active and productive.  She noted the Veteran's statements 
that he only felt safe in the basement apartment that he 
called his bunker.    Dr. W. concluded that the Veteran's 
PTSD caused "impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and, most significantly, 
clinically significant distress and impairment in social, 
occupational, and interpersonal areas of functioning."  Dr. 
W. expressed the opinion that the Veteran met the criteria 
for a rating higher than 30 percent for PTSD.


In a VA primary care visit in February 2007, the Veteran 
reported that he was in a new relationship, and that he 
frequently went dancing.

In a March 2007 statement, Dr. W. stated that the Veteran's 
GAF score was in the 31 to 40 range, characterized by major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.

The Veteran had a VA psychiatric examination in August 2007.  
At that time, he reported that his PTSD symptoms were severe, 
and included intrusive memories, nightmares, difficulty 
sleeping, hypervigilance, depression, and irritability.  He 
indicated that he had occasional panic attacks.  He denied 
suicidal or homicidal ideation.  He related having had 
counseling for his PTSD with Mr. S. and with Dr. W.  He 
stated that he had not seen Dr. W. for about three months.  
He indicated that he was not on psychiatric medication.  He 
reported that he worked operating his own jewelry business, 
but that he had limited business activity because he was very 
hypervigilant, and did not like interacting with customers.  
He reported that he was working only part time, because he 
was frequently depressed and irritable.  He reported that he 
could focus when repairing jewelry, but had trouble focusing 
at other times.  He stated that he worked about five hours on 
his better days, and fewer hours on other days.  He indicated 
that he went to a veteran's organization about once a month 
for social activity, and that he did some dating.  He stated 
that he had very few friends.

The examiner noted that the Veteran appeared slightly 
depressed.  Testing showed some impairment of memory, 
attention, and focus.  The examiner described the Veteran's 
PTSD as chronic and mild to moderate.  The examiner found 
that the Veteran's PTSD caused occasional decrease in work 
efficiency, but that he had generally satisfactory 
functioning with regard to routine behavior, self care, and 
normal conversation.  The examiner expressed the opinion that 
the Veteran "retained residual cognitive, emotional, and 
behavior capacities to do simple work activities in a loosely 
supervised setting."  The examiner assigned a GAF score of 
58.

VA primary care notes from September 2007 reflect the 
Veteran's report of ongoing symptoms and effects of PTSD, 
including nightmares, rage, hypervigilance, and broken 
relationships.  He indicated that he had therapy with Dr. W. 
once or twice a month.  VA treatment notes from October 2007 
show that his medications included a daily antidepressant and 
muscle relaxer, and another antidepressant and muscle relaxer 
to be taken at night as needed.  In primary care treatment in 
April 2008, the Veteran reported that his PTSD was a problem 
in his jewelry business.  In July 2008, he reported ongoing 
hypervigilance.  He indicated that he kept loaded guns, felt 
surrounded by Asians, and felt ready to fight.

In a July 2008 statement, the Veteran reported that he 
continued to have nightmares and intrusive memories of 
traumatic experiences in Vietnam.  He stated that he was 
emotionally numb and unable to trust people.  He expressed 
resentment toward the Vietnamese immigrants he sees in his 
area.  He related that his PTSD had led him to lose two 
marriages and many jobs, and to be estranged from family and 
friends.

In February 2009, the Veteran had a videoconference hearing 
RO before the undersigned Veterans Law Judge.  The Veteran 
reported that he was still in contact with Mr. S., who 
counseled him informally, and that he had not seen Dr. W. for 
about a year.  He stated that he took daily medication that 
was prescribed by a VA doctor.  He indicated that he did not 
take sleep medication, but that he took a muscle relaxer.  He 
stated that his jewelry store did not make money, because he 
did not have customers.  He reported that the business did 
not provide gainful employment.  He indicated that his PTSD 
made him unable to get a different job, and that he was at 
risk of becoming homeless.  He stated that he occasionally 
went out to socialize.  He noted that recently he had 
experienced a panic attack in a crowded movie theater, and 
had left the theater.  He reported another recent incident in 
which he jumped to the ground when an airplane flew overhead.  
He stated that he had a girlfriend, but that his emotional 
numbness caused problems and limited the relationship.  He 
indicated that he did not trust anyone, including his 
girlfriend, and that he did not have any other friends.  He 
stated that he had violent nightmares three or four times a 
week, and awakened with night sweats.  He reported that he 
woke frequently at night, and checked his surroundings before 
trying to get back to sleep.  He indicated that at many times 
depression impaired his motivation to work, and at many other 
times anger made him confrontational toward people who came 
to his business.  He stated that he had suicidal thoughts, 
but that his religion kept him from pursuing those thoughts.

The Veteran's occupational impairment due to his PTSD is 
manifested by his limitation to self-employment.  His 
business has poor earnings because of his severe discomfort 
with people, including customers, and because of disturbances 
in his motivation and mood.  His PTSD-related social 
impairment is shown by his working, residing, and largely 
spending his time alone, his withdrawal from relationships 
with family members and former friends, and his difficulty 
maintaining effective relationships.  With regard to the 
extent of the Veteran's impairment due to PTSD, there are 
some differences between the findings from VA examinations 
and the findings of Mr. S. and Dr. W., who have counseled the 
Veteran.  The history of seeing the Veteran many times over 
prolonged periods adds weight to the counselors' assessments.  
The counselors describe more pronounced impairment, present 
from no later than 2004, and continuing since.  Overall, the 
evidence supports an initial and ongoing rating of 50 percent 
for the Veteran's PTSD.

The Veteran's PTSD has not been shown to produce impairment 
that warrants the next higher, 70 percent, rating.  The 
evidence indicates that his speech is logical.  His panic and 
depression are not so persistent as to be near-continuous, 
and he has sufficient impulse control to refrain from 
violence.  He is oriented, he maintains his appearance, and 
he can sometimes, with difficulty, establish and maintain a 
social relationship.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).  See also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In the present case, the record does not establish that the 
rating criteria are inadequate for rating the veteran's 
service-connected PTSD.  His PTSD is primarily manifested 
interference with employment.  The extent of that 
interference, however, is appropriately and adequate 
addressed by the 50 percent rating under the rating schedule.  
As the effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven; thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The Veteran was notified that his PTSD claim was 
awarded with an effective date of May 12, 2004, the date of 
his claim, and that a 30 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating; 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his substantive appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the Veteran was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran mental health 
examinations, obtained medical opinions as to the severity of 
his PTSD, and afforded the Veteran the opportunity to give 
testimony before the Board.  The Veteran's claims file 
contains records of older and recent private and VA mental 
health treatment and examinations; and those records are 
sufficiently complete to determine the appropriate rating for 
his PTSD.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

From May 12, 2004, a 50 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


